1                                                                                                                                                  D e c e m b e r 2 2 , 1 9 9 7
 2                                                                                                                                                  F O R P U B L I C A T I O N
 3
 4
 5                                               I N     T H E       S U P R E M E            C O U R T             O F               T E N N E S S E E
 6
 7                                                                               A T      N A S H V I L L E
 8
 9
10
                                                                                                                                                  FILED
11   W I L L I A M A .               H A L L A N D         B E E F                                      (
12   T R A N S P O R T ,             I N C . ,                                                          (                                       December 22, 1997
13                                                                                                      (
14 P. l a i n t i f f s - A p p e l l e e s - A p p e l l a n t s ,                      (                                   Cecil W. Crowson
15                                                                                                      (                                      Appellate Court Clerk
16   v .                                                                                                (
17                                                                                                      (
18   T E N N E S S E E D R E S S E D                   B E E F       C O .        A N D                 (
19   R I C H A R D N . H A L L ,                                                                        (
20                                                                                                      (                 D a v i d s o n               C h a n c e r y
21                     D e f e n d a n t s - A p p e l l a n t s - A p p e l l e e s ,                      (
22                                                                                                      (                 H o n . R o b e r t                   S .     B r a n d t ,
23   a n d                                                                                              (                 C h a n c e l l o r
24                                                                                                      (
25   W I L L I A M A . H A L L , D E R I V A T I V E L Y                                                (                 S .             C t .     N o .   0 1 S 0 1 - 9 6 1 1 - C H - 0 0 2 3 6
26   O N B E H A L F O F T E N N E S S E E D R E S S E D                                                (
27   B E E F C O . ,                                                                                    (
28                                                                                                      (
29 P. l a i n t i f f - A p p e l l e e ,                                            (
30                                                                                                      (
31   v .                                                                                                (
32                                                                                                      (
33   R I C H A R D            N .    H A L L ,                                                          (
34                                                                                                      (
35                     D e f e n d a n t - A p p e l l a n t .                                          (
36

37

38   F o r           P l a i n t i f f s - A p p e l l e e s - A p p e l l a n t s :                                  F o r                D e f e n d a n t s - A p p e l l a n t s - A p p e l l e e s :
39
40   J   e   f   f   r e y A . G r e e n e                                                                                J   o       h
                                                                                                                                n S . H i c                 k   s
41   A   l   v   i   n L . H a r r i s                                                                                    D   a       r
                                                                                                                                w i n A . H                 i   n   d m a n , I I I
42   G   r   e   e   n e & G r e e n e                                                                                    B   r       i
                                                                                                                                g i d T . M                 i   l   l e r
43   N   a   s   h   v i l l e                                                                                            B   a       k
                                                                                                                                e r , D o n e               l   s   o n , B e a r m a n
44                                                                                                                                & C a l d w               e   l   l
45                                                                                                                        N a s h v i l l e
46
47
48
49                                                                                        O    P    I           N     I           O        N
50
51   J U D G M E N T O F               T   R I A L     C O U   R   T R E     V    E R S E D ;
52   J U D G M E N T O F               C   O U R T     O F     A   P P E A   L    S R E V E R S E D
53   I N P A R T A N D                 A   F F I R M   E D     I   N P A     R    T .                                                                                       R E I D ,   J .
54                     T h             i   s c a s     e p     r   e s e n   t    s a p p e a l s b y                                 a l l       p a r t i e s       f r o m t h e
 1   d e c i s i o n       o f     t h e     C o u r t       o f     A p p e a l s         a f f i r m i n g             i n     p a r t     a n d       r e v e r s i n g           i n

 2   p a r t     t h e     o r d e r       o f     t h e     t r i a l       c o u r t         g r a n t i n g           s u m m a r y       j u d g m e n t           i n

 3   f a v o r     o f     t h e     d e f e n d a n t s           o n     a l l       i s s u e s .           T h e       d e c i s i o n s           g r a n t i n g

 4   s u m m a r y       j u d g m e n t         a r e     r e v e r s e d         a n d       t h e       c a s e       i s     r e m a n d e d .

 5

 6                                                                                         I

 7

 8                           W i l l i a m         A .     H a l l ,       i n d i v i d u a l l y             a n d       d e r i v a t i v e l y           o n       b e h a l f

 9   o f     T e n n e s s e e       D r e s s e d         B e e f       C o . ,       a n d     B e e f       T r a n s p o r t ,           I n c .       b r o u g h t

10   s u i t     a g a i n s t       H a l l ’ s         b r o t h e r ,         R i c h a r d         N .     H a l l ,         a n d     T e n n e s s e e           D r e s s e d

11   B e e f     C o .     a l l e g i n g         n u m e r o u s         c a u s e s         o f     a c t i o n         b a s e d       o n     t r a n s a c t i o n s

12   w h e r e b y       R i c h a r d       N .     H a l l       g a i n e d         c o n t r o l         o f     T e n n e s s e e           D r e s s e d         B e e f

13   C o .     a n d     s u b s e q u e n t         a c t i o n s         t a k e n       b y       t h a t       c o r p o r a t i o n .

14

15                           F o r     p u r p o s e s         o f       s u m m a r y         j u d g m e n t           t h e     f a c t s       a r e     n o t

16   d i s p u t e d .           P l a i n t i f f         W i l l i a m         A .     H a l l       a n d       d e f e n d a n t         R i c h a r d         N .       H a l l

17   e a c h     w e r e     i s s u e d         o n e - t h i r d         o f     t h e       s h a r e s         o f     s t o c k       i n     t h e     d e f e n d a n t

18   T e n n e s s e e       D r e s s e d         B e e f     C o .       w h e n       i t     w a s       i n c o r p o r a t e d             i n     1 9 6 2 .           T h e

19   r e m a i n i n g       o n e - t h i r d           s h a r e s       w e r e       d i v i d e d         e q u a l l y         b e t w e e n         L o u i s         a n d

20   P a t r i c k       M c R e d m o n d .             T e n n e s s e e         D r e s s e d           B e e f       C o .     i s     e n g a g e d         i n     t h e

21   b u s i n e s s       o f     b r o k e r i n g ,         s l a u g h t e r i n g ,               a n d       p r o c e s s i n g           c a t t l e .           I n

22   1 9 6 5 ,     a n o t h e r       c o r p o r a t i o n ,             B e e f       T r a n s p o r t ,             I n c . ,       w a s     i n c o r p o r a t e d

23   w i t h     W i l l i a m       A .     a n d       R i c h a r d       N .       H a l l       a s     i t s       s o l e     a n d       e q u a l

24   s h a r e h o l d e r s .             B e e f       T r a n s p o r t ,           I n c .       p r o v i d e s           t r a n s p o r t a t i o n

25   s e r v i c e s       t o     T e n n e s s e e         D r e s s e d         B e e f       C o . ,       a s       w e l l     a s     t o       o t h e r

26   c u s t o m e r s .           F r o m       1 9 6 2     u n t i l       1 9 9 2 ,         w h e n       t h e       M c R e d m o n d s           s o l d     t h e i r

27   i n t e r e s t s       i n     T e n n e s s e e         D r e s s e d           B e e f       C o . ,       t h e       H a l l s     u s e d       t h e i r




                                                                                         - 2 -
 1   m a j o r i t y       v o t i n g           p o w e r           t o     c o n t r o l           t h e       b u s i n e s s           o f     t h e     c o r p o r a t i o n .

 2   T h e     M c R e d m o n d s             f r e q u e n t l y             d i s a g r e e d             w i t h       t h e       H a l l s         a n d     e v e n     b r o u g h t

 3   a n     u n s u c c e s s f u l             s u i t         a l l e g i n g           t h a t         t h e     H a l l s         r e c e i v e d           s e c r e t

 4   p r o f i t s       t h r o u g h           t h e       f o r m a t i o n             o f       B e e f       T r a n s p o r t ,             I n c .         T e n n e s s e e

 5   D r e s s e d       B e e f         C o .     v .       H a l l ,         5 1 9       S . W . 2 d           8 0 5     ( T e n n .           C t .     A p p .     1 9 7 4 ) ,

 6   c e r t .     d e n i e d ,           ( T e n n .           1 9 7 5 ) .

 7

 8                             I n       t h e     l a t e           1 9 6 0 s       o r       e a r l y         1 9 7 0 s ,         W i l l i a m         A .     a n d     R i c h a r d

 9   N .     H a l l     b e g a n         t o     d i s a g r e e             a b o u t         m a n a g e m e n t             i s s u e s         a n d       c o r p o r a t e

10   p o l i c y .         A l t h o u g h             t h e y         c o n t i n u e d             t o     a l i g n         t h e m s e l v e s           a g a i n s t       t h e

11   M c R e d m o n d s ,             t h e     r e l a t i o n s h i p                 b e t w e e n           t h e     H a l l s         d e t e r i o r a t e d ,           a n d ,

12   i n     1 9 8 8     W i l l i a m           A .     H a l l           c e a s e d         t o     b e       a c t i v e         i n     t h e       d a i l y     o p e r a t i o n s

13   o f     T e n n e s s e e           D r e s s e d           B e e f       C o .           H e     c o n t i n u e d             a s     p r e s i d e n t         o f     B e e f

14   T r a n s p o r t ,           I n c .         I n       t h e         e a r l y       1 9 9 0 s ,           e a c h       o f     t h e       H a l l s       u n d e r t o o k       t o

15   b u y     t h e     o t h e r ' s           s t o c k           i n     T e n n e s s e e             D r e s s e d         B e e f         C o .       W h e n       t h e i r

16   a t t e m p t s       t o         r e a c h       a n       a g r e e m e n t             w e r e       u n s u c c e s s f u l ,               t h e y       e a c h

17   a p p r o a c h e d           t h e       M c R e d m o n d s .                 A     d e a l         w a s     s t r u c k           b e t w e e n         R i c h a r d     N .

18   H a l l     a n d     t h e         M c R e d m o n d s               w h e r e b y         R i c h a r d           N .     H a l l         w o u l d       a c q u i r e

19   c o n t r o l       o f       a     m a j o r i t y             o f     t h e       s h a r e s         o f     s t o c k         o f       T e n n e s s e e         D r e s s e d

20   B e e f     C o .         T h a t         t r a n s a c t i o n               a n d       s u b s e q u e n t             a c t i o n s         t a k e n       b y     R i c h a r d

21   N .     H a l l     a n d         T e n n e s s e e             D r e s s e d         B e e f         C o .     a r e       t h e       b a s i s       f o r     t h i s     c a s e .

22

23                             A t       t h a t       t i m e ,           t h e     b y l a w s           o f     T e n n e s s e e             D r e s s e d       B e e f     C o .

24   c o n t a i n e d         t h e       f o l l o w i n g               p r o v i s i o n :

25

26                             N   o s t o c       k s       h   a   l l b e s o           l   d b y a n y s t o c                   k h o l d     e r
27                             u   n l e s s       h e       h   a   s g i v e n           t   h e c o r p o r a t i o               n t w e       n t y d a y s
28                             n   o t i c e       o f       h   i   s i n t e n t         i   o n s t o s e l l ,                   d u r i n     g w h i c h
29                             t   i m e t h       e o       t   h   e r s t o c k         h   o l d e r s o f r e c                 o r d s       h a l l




                                                                                                 - 3 -
 1                             h   a   v e     t   h e p r i v       i l e g e o         f     p u r c h     a s i n     g s a m e a t             t h e
 2                             l   o   w e s   t     p r i c e       a t w h i c         h     s a i d       s t o c     k h o l d e r o         f f e r s
 3                             t   o     s e   l   l , b u t         t h i s r e         s   t r i c t i     o n s       h a l l n o t           a p p l y
 4                             t   o     s a   l   e s b y a         n d b e t w         e   e n t h e         f o u     r o r i g i n a         l
 5                             s   t   o c k   h   o l d e r s ,       o r t h e         i   r h e i r       s o r         t h e p e r s         o n a l
 6                             r   e   p r e   s   e n t a t i v     e s o f t           h   e i r e s       t a t e     s .
 7
 8
 9
10                             O n       O c t o b e r           2 6 ,     1 9 9 2 ,         R i c h a r d         N .     H a l l ,       o n       b e h a l f       o f

11   h i m s e l f       a n d         a s     p r e s i d e n t           o f     T e n n e s s e e           D r e s s e d         B e e f         C o . ,     e x e c u t e d             a

12   S t o c k       P u r c h a s e           a n d       R e d e m p t i o n           A g r e e m e n t           w i t h       t h e     M c R e d m o n d s .                 T h e

13   a g r e e m e n t         p r o v i d e d             t h a t       R i c h a r d         N .     H a l l       w o u l d       p u r c h a s e           1 0 0     s h a r e s

14   o f     t h e     M c R e d m o n d s '               s t o c k       a t     $ 1 8 7 . 3 9           p e r     s h a r e       f o r       a     t o t a l       c o s t         o f

15   $ 1 8 , 7 3 9 . 1 5           a n d       T e n n e s s e e           D r e s s e d         B e e f       C o .       w o u l d       r e d e e m         t h e

16   r e m a i n i n g         7 , 4 0 0           s h a r e s       o f     t h e       M c R e d m o n d s '             s t o c k       a t       t h e     s a m e       p r i c e

17   p e r     s h a r e ,         f o r       a     t o t a l       c o s t       o f       $ 1 , 3 8 6 , 7 2 4 .             T h e       a g r e e m e n t           p r o v i d e d

18   t h a t     T e n n e s s e e             D r e s s e d         B e e f       C o .       w o u l d       p a y       t h e     M c R e d m o n d s           $ 2 8 0 , 0 0 0

19   i n     c a s h     a t       c l o s i n g           a n d     t h e       b a l a n c e         o f     $ 1 , 1 0 6 , 7 2 4           o v e r         s e v e n       y e a r s

20   a t     8 . 7 5     p e r c e n t             i n t e r e s t .             I n     a d d i t i o n ,           a     c o m p a n y         o w n e d       b y     t h e

21   M c R e d m o n d s ,             N a s h v i l l e           R e c y c l i n g ,           w h i c h         h a d     a n     o v e r d u e           a c c o u n t         w i t h

22   T e n n e s s e e         D r e s s e d             B e e f     C o .       o f     a p p r o x i m a t e l y             $ 5 0 0 , 0 0 0 ,             w o u l d       r e p a y

23   t h e     d e b t     o v e r           f i v e       y e a r s       a t     6 . 2 5       p e r c e n t           i n t e r e s t .             P u r s u a n t           t o     t h e

24   a g r e e m e n t ,           t h e       M c R e d m o n d s           d e s i g n a t e d             R i c h a r d         N .     H a l l       a s     t h e i r

25   p r o x i e s       t o       v o t e         t h e i r       s h a r e s         a t     s u b s e q u e n t           m e e t i n g s           o f     t h e

26   s h a r e h o l d e r s             o f       T e n n e s s e e         D r e s s e d           B e e f       C o .

27

28                             T h e         f o l l o w i n g           d a y ,       R i c h a r d         N .     H a l l       g a v e       n o t i c e       o f       a

29   s p e c i a l       m e e t i n g             o f     T e n n e s s e e           D r e s s e d         B e e f       C o . ’ s       s h a r e h o l d e r s               f o r

30   N o v e m b e r       9 ,         1 9 9 2 ,         f o r     t h e     p u r p o s e           o f     a m e n d i n g         t h e       b y l a w s .           T h e

31   p r o p o s e d       a m e n d m e n t               w o u l d       r e p e a l         t h e       a b o v e - q u o t e d           s t o c k         t r a n s f e r

32   r e s t r i c t i o n ,             w h i c h         g r a n t e d         s h a r e h o l d e r s             t h e     r i g h t         o f     f i r s t       r e f u s a l




                                                                                               - 4 -
 1   b e f o r e       s h a r e s         c o u l d         b e     s o l d       t o     s o m e o n e             o t h e r     t h a n       t h e       o r i g i n a l           f o u r

 2   s h a r e h o l d e r s .                 A t     t h e       s h a r e h o l d e r s               m e e t i n g ,         R i c h a r d         N .     H a l l       v o t e d

 3   h i s     s h a r e s       a n d         t h o s e       o w n e d         b y     t h e         M c R e d m o n d s         f o r       t h e       a m e n d m e n t ,

 4   w h i c h       w a s     a d o p t e d .               W i l l i a m         A .     H a l l           v o t e d     h i s       s h a r e s         a g a i n s t         t h e

 5   p r o p o s a l .           A t       a     s u b s e q u e n t             s h a r e h o l d e r s               m e e t i n g ,         R i c h a r d         N .     H a l l

 6   u s e d     h i s       m a j o r i t y           v o t e       t o     a d d       t h r e e           n e w     m e m b e r s       t o       t h e     b o a r d         o f

 7   d i r e c t o r s .             A t       t h e     b o a r d         o f     d i r e c t o r s             m e e t i n g         t h a t       i m m e d i a t e l y

 8   f o l l o w e d ,         R i c h a r d           N .     H a l l       d i s c l o s e d ,               f o r     t h e     f i r s t         t i m e ,       t h e

 9   a g r e e m e n t         b e t w e e n           h i m s e l f ,           t h e     c o r p o r a t i o n ,               a n d     t h e       M c R e d m o n d s .

10   T h e     n e w l y       e l e c t e d           b o a r d       r a t i f i e d            t h e        a g r e e m e n t .             A s     a     r e s u l t ,

11   R i c h a r d       N .     H a l l         b e c a m e         t h e       o w n e r        o f        5 0 . 3     p e r c e n t         o f     t h e     o u t s t a n d i n g

12   s h a r e s       o f     T e n n e s s e e             D r e s s e d         B e e f        C o . ,        w i t h     W i l l i a m           A .     H a l l       o w n i n g

13   t h e     r e m a i n i n g           4 9 . 7       p e r c e n t .

14

15                             S u b s e q u e n t l y ,               R i c h a r d           N .       H a l l       t e r m i n a t e d           W i l l i a m         A .

16   H a l l ’ s       e m p l o y m e n t             w i t h       T e n n e s s e e            D r e s s e d          B e e f       C o .     a n d       t h e r e b y

17   e l i m i n a t e d         W i l l i a m           A .       H a l l ’ s         a n n u a l           i n c o m e     f r o m       t h e       c o r p o r a t i o n             o f

18   $ 1 5 0 , 0 0 0 ;         t h e       c o r p o r a t i o n             i n c r e a s e d               R i c h a r d       N .     H a l l ’ s         a n n u a l         i n c o m e

19   b y     t h e     s a m e       a m o u n t ;           a n d     T e n n e s s e e               D r e s s e d       B e e f       C o .       u n i l a t e r a l l y

20   m o d i f i e d         t h e     c o n t r a c t             b e t w e e n         i t      a n d        B e e f     T r a n s p o r t ,             I n c .     t o

21   s u b s t a n t i a l l y             e l i m i n a t e           B e e f         T r a n s p o r t ,             I n c . ’ s       p r o f i t s         a n d       i n c r e a s e

22   T e n n e s s e e         D r e s s e d           B e e f       C o . ’ s         p r o f i t ,           c a u s i n g       a n     a d d i t i o n a l             a n n u a l

23   l o s s     o f     i n c o m e           t o     W i l l i a m         A .       H a l l         o f     a p p r o x i m a t e l y             $ 2 5 0 , 0 0 0 .

24

25                                                                                               I I

26

27                                                                                                A




                                                                                               - 5 -
 1                             T h e     c o m p l a i n t           a l l e g e s         s e v e r a l         c a u s e s         o f     a c t i o n         i n

 2   c o n t r a c t       a n d       t o r t       a n d     s e e k s ,       i n       a d d i t i o n           t o     m o n e y       d a m a g e s ,           r e m o v a l

 3   o f     R i c h a r d       N .     H a l l       a s     a     d i r e c t o r         o f       T e n n e s s e e           D r e s s e d         B e e f       C o .     a n d

 4   B e e f     T r a n s p o r t ,           I n c .       a n d     j u d i c i a l           d i s s o l u t i o n             o f     b o t h       c o r p o r a t i o n s .

 5

 6                             T h e     r e c o r d         p r e s e n t s         t h r e e         d e t e r m i n a t i v e             a n d       i n t e r r e l a t e d

 7   i s s u e s .         T h e       f i r s t       i s     w h e t h e r         t h e       c o r p o r a t i o n             w a s     o b l i g a t e d           b y     t h e

 8   p r o v i s i o n         i n     i t s     b y l a w s         t o     g i v e       n o t i c e         t o     a l l       i t s     s h a r e h o l d e r s             o f

 9   t h e     M c R e d m o n d s ’           o f f e r       t o     s e l l       t h e i r         s h a r e s         o f     s t o c k ;         t h e     s e c o n d       i s

10   w h e t h e r       W i l l i a m         A .     H a l l       c a n     b r i n g         a     d e r i v a t i v e           a c t i o n         o n     b e h a l f       o f

11   T e n n e s s e e         D r e s s e d         B e e f       C o .     a g a i n s t           R i c h a r d         N .     H a l l ;       a n d       t h e     t h i r d

12   i s     w h e t h e r       W i l l i a m         A .     H a l l       h a s     a     c a u s e         o f     a c t i o n         a g a i n s t         R i c h a r d         N .

13   H a l l     f o r     b r e a c h         o f     a     f i d u c i a r y         d u t y .           A l l       t h r e e         i s s u e s       w i l l       b e

14   a n s w e r e d       i n       t h e     a f f i r m a t i v e .

15

16                                                                                           B

17

18                             W i l l i a m         A .     H a l l       c l a i m s       t h a t       T e n n e s s e e             D r e s s e d         B e e f     C o .

19   b r e a c h e d       t h e       f i r s t       r e f u s a l         p r o v i s i o n           o f     t h e       c o r p o r a t i o n ’ s             b y l a w s         b y

20   n o t     n o t i f y i n g         h i m       t h a t       t h e     M c R e d m o n d s           h a d       o f f e r e d         t o       s e l l     t h e i r

21   s t o c k     t o     a     n o n - s h a r e h o l d e r ,               t h e       c o r p o r a t i o n             i t s e l f .             T h i s     C o u r t       h a s

22   n o t     p r e v i o u s l y           a d d r e s s e d         t h e     i s s u e ,           b u t     t h e       w e i g h t         o f     a u t h o r i t y

23   f r o m     o t h e r       j u r i s d i c t i o n s             h o l d s       t h a t         p r o p e r l y           a d o p t e d         b y l a w s

24   c o n s t i t u t e         a     b i n d i n g         c o n t r a c t         b e t w e e n         t h e       c o r p o r a t i o n             a n d     i t s

25   s h a r e h o l d e r s .               S e e ,       e . g . ,       E l i s i a n         G u i l d ,         I n c .       v .     U . S . ,       4 1 2       F . 2 d

26   1 2 1 ,     1 2 4     ( 1 s t       C i r .       1 9 6 9 ) ;         G r o s s       v .       T e x a s       P l a s t i c s ,           I n c . ,       3 4 4     F .

27   S u p p .     5 6 4 ,       5 6 6       ( D .     N . J .       1 9 7 2 ) ;       S c h r a f t           v .     L e i s ,         6 8 6     P . 2 d       8 6 5 ,       8 7 2




                                                                                           - 6 -
 1   ( K a n .       1 9 8 4 ) ;       M a s s .       C h a r i t a b l e           M e c h a n i c         A s s ’ n         v .     B e e d e ,         7 0     N . E . 2 d

 2   8 2 5 ,     8 2 9     ( M a s s .         1 9 4 7 ) ;         A p p e a l       o f     T w o     C r o w         R a n c h ,       I n c . ,         4 9 4       P . 2 d

 3   9 1 5 ,     9 1 9     ( M o n t .         1 9 7 2 ) ;         G o l d e n       v .     O a h e       E n t e r p r i s e s ,             I n c . ,         2 4 0       N . W . 2 d

 4   1 0 2 ,     1 0 8     ( S . D .       1 9 7 6 ) .             T o     s u g g e s t       t h a t       a     c o r p o r a t i o n             h a s       n o     l e g a l

5    d u t y     t o     f o l l o w       i t s       o w n       b y l a w s       " w o u l d       b e       t o     r e d u c e         t h e     b y l a w s           t o

 6   m e a n i n g l e s s           m o u t h i n g         o f     w o r d s . "           L e w i s b u r g           C o m m u n i t y           H o s p . ,         I n c .       v .

 7   A l f r e d s o n ,         8 0 5     S . W . 2 d         7 5 6 ,       7 5 9       ( T e n n .       1 9 9 1 )       ( c i t a t i o n           o m i t t e d ) .

 8

 9                             I n     t h i s     c a s e ,         T e n n e s s e e         D r e s s e d           B e e f       C o .     h a d       n o t i c e         o f

10   t h e     p r o p o s e d         s a l e     o f       s t o c k .           I n     o r d e r       t o     g i v e       e f f e c t         t o     t h e       r i g h t

11   o f     f i r s t     r e f u s a l ,         t h e       b y l a w         p r o v i s i o n         m u s t       b e     r e a d       t o     o b l i g a t e

12   T e n n e s s e e         D r e s s e d       B e e f         C o .     t o     n o t i f y       t h e       o t h e r         s h a r e h o l d e r s             o f       t h e

13   p r o p o s e d       s a l e .           O t h e r w i s e ,           t h e       o t h e r     s h a r e h o l d e r s               w o u l d       b e       u n a w a r e

14   o f     t h e     o p p o r t u n i t y           t o     b u y       t h e     s t o c k ,       w h i c h         w o u l d       r e n d e r         t h e       r i g h t

15   o f     f i r s t     r e f u s a l         m e a n i n g l e s s ,             a     r e s u l t       c o n t r a r y           t o     t h e       c l e a r

16   p u r p o s e       o f     t h e     b y l a w         p r o v i s i o n .             S e e     S m i t h a r t           v .     J o h n       H a n c o c k           M u t .

17   L i f e     I n s .       C o . ,     7 1     S . W . 2 d           1 0 5 9 ,       1 0 6 3 - 6 4       ( T e n n .         1 9 3 4 ) .

18

19                             T h e     d e f e n d a n t s             c o n t e n d       t h a t       W i l l i a m         A .     H a l l       h a d       n o       r i g h t

20   o f     f i r s t     r e f u s a l         t o     p u r c h a s e           t h e     M c R e d m o n d s '             s t o c k       b e c a u s e           t h e

21   b y l a w       p r o v i s i o n         w a s     a m e n d e d           b e f o r e       t h e     t r a n s a c t i o n             w a s       c l o s e d .

22   R e g a r d l e s s         o f     t h e     v a l i d i t y           o f     t h e     a c t i o n         t o     r e p e a l         t h e       b y l a w

23   p r o v i s i o n ,         a s     o f     O c t o b e r           2 6 ,     1 9 9 2     w h e n       t h e       S t o c k       P u r c h a s e           a n d

24   R e d e m p t i o n         A g r e e m e n t           w a s       e x e c u t e d ,         t h e     b y l a w         p r o v i s i o n           w a s       i n

25   e f f e c t .         A t       t h a t     t i m e ,         T e n n e s s e e         D r e s s e d         B e e f       C o .       h a d     a     d u t y         t o

26   n o t i f y       W i l l i a m       A .     H a l l         o f     t h e     i n t e n t i o n           o f     t h e       M c R e d m o n d s           t o       s e l l

27   t h e i r       s t o c k .         T h i s       C o u r t         h o l d s       t h a t     W i l l i a m         A .       H a l l     m a y       p r o c e e d




                                                                                           - 7 -
 1   w i t h     h i s       c l a i m s         a g a i n s t           T e n n e s s e e             D r e s s e d         B e e f       C o .       a n d     R i c h a r d         N .

 2   H a l l     b a s e d         o n     t h e       a l l e g e d           b r e a c h         o f       t h e     b y l a w         p r o v i s i o n .

 3

 4                                                                                                 C

 5

 6                                       T h e     s e c o n d           i s s u e         i s     w h e t h e r           W i l l i a m         A .     H a l l       h a s

 7   s t a n d i n g         t o     b r i n g         a     d e r i v a t i v e             a c t i o n         o n       b e h a l f       o f       T e n n e s s e e

 8   D r e s s e d       B e e f         C o .     a g a i n s t           R i c h a r d           N .       H a l l ,       d e s p i t e         t h e       f a c t       t h a t

 9   W i l l i a m       A .       H a l l       i s       t h e       o n l y       a f f e c t e d           s h a r e h o l d e r             a n d     h a s       b r o u g h t         a n

10   i n d e p e n d e n t           a c t i o n           a g a i n s t         T e n n e s s e e             D r e s s e d         B e e f       C o .         A

11   s h a r e h o l d e r           m a y       b r i n g         a     d e r i v a t i v e             a c t i o n         i n     t h e       n a m e       o f     t h e

12   c o r p o r a t i o n           t o     e n f o r c e             t h e     r i g h t s           o f     t h e       c o r p o r a t i o n .               T e n n .       C o d e

13   A n n .     §     4 8 - 1 7 - 4 0 1 ( a )               ( 1 9 8 8 ) .             I n       o r d e r       t o       b r i n g       t h e       a c t i o n ,         t h e

14   s h a r e h o l d e r           m u s t       h a v e         b e e n       a     " s h a r e h o l d e r               o f     t h e       c o r p o r a t i o n           w h e n

15   t h e     t r a n s a c t i o n             c o m p l a i n e d             o f       o c c u r r e d . "               I d .         A l s o ,       t h e

16   s h a r e h o l d e r           m u s t       a l l e g e           w i t h       p a r t i c u l a r i t y               t h a t       t h e       s h a r e h o l d e r

17   m a d e     a     d e m a n d         t h a t         w a s       r e f u s e d         b y       t h e     b o a r d         o f     d i r e c t o r s           o r     t h a t

18   s u c h     a     d e m a n d         w a s       n o t       g i v e n         f o r       s u f f i c i e n t           r e a s o n .             T e n n .       C o d e       A n n .

19   §     4 8 - 1 7 - 4 0 1 ( b )           ( 1 9 8 8 ) .               F i n a l l y ,           T e n n .         R .     C i v .       P .     2 3 . 0 6         p r o v i d e s

20   t h a t     t h e       s h a r e h o l d e r             m u s t         " f a i r l y           a n d     a d e q u a t e l y             r e p r e s e n t           t h e

21   i n t e r e s t s         o f       t h e     s h a r e h o l d e r s                 o r     m e m b e r s           s i m i l a r l y           s i t u a t e d . "

22

23                             R u l e       2 3 . 0 6         r e f e r s           t o     " a       d e r i v a t i v e           a c t i o n         b r o u g h t         b y     o n e

24   o r     m o r e     s h a r e h o l d e r s . "                     ( E m p h a s i s             a d d e d . )           R u l e       2 3 . 0 6         d o e s       n o t

25   r e q u i r e       a     s p e c i f i c             n u m b e r         o f     s i m i l a r l y             s i t u a t e d         s h a r e h o l d e r s .

26   O t h e r       j u r i s d i c t i o n s               a d d r e s s i n g             t h i s         i s s u e       h a v e       h e l d       t h a t       t h e     c l a s s

27   o f     s h a r e h o l d e r s             r e p r e s e n t e d               i n     t h e       d e r i v a t i v e             a c t i o n       m a y       c o n s i s t         o f




                                                                                                 - 8 -
 1   o n l y     o n e       p e r s o n .           L a r s o n           v .     D u m k e ,           9 0 0     F . 2 d         1 3 6 3 ,         1 3 6 8 - 6 9         ( 9 t h

 2   C i r . ) ,       c e r t .       d e n i e d           s u b     n o m .         R o u n d         T a b l e         P i z z a ,         I n c .       v .     L a r s o n ,           4 9 8

 3   U . S .     1 0 1 2 ,         1 1 1     S .     C t .       5 8 0 ,         1 1 2       L .     E d .       2 d       5 8 5       ( 1 9 9 0 ) ;         J o r d a n         v .

 4   B o w m a n       A p p l e       P r o d s .           C o . ,       I n c . ,         7 2 8       F .     S u p p .         4 0 9 ,         4 1 2 - 1 3       ( W . D .         V a .

 5   1 9 9 0 ) ;       H a l s t e a d           V i d e o ,         I n c .       v .       G u t t i l l o ,             1 1 5       F . R . D .         1 7 7 ,       1 7 9 - 8 0

 6   ( N . D .     I l l .         1 9 8 7 ) ;       B r a n d o n           v .       B r a n d o n           C o n s t r .           C o . ,       I n c . ,       7 7 6       S . W . 2 d

 7   3 4 9 ,     3 5 3 - 5 4         ( A r k .       1 9 8 9 ) ;           E y e       S i t e ,         I n c .       v .       B l a c k b u r n ,             7 9 6     S . W . 2 d

 8   1 6 0 ,     1 6 1 - 6 3         ( T e x .       1 9 9 0 ) .             T h i s         C o u r t         a g r e e s         w i t h         t h e     C o u r t         o f

 9   A p p e a l s       t h a t       t h e       c l a s s         o f     s h a r e h o l d e r s               c o n t e m p l a t e d                 b y     T e n n .         R .

10   C i v .     P .     2 3 . 0 6         m a y     c o n s i s t           o f       o n e       s h a r e h o l d e r .                   O t h e r w i s e ,           a s       t h e

11   c o u r t     b e l o w         n o t e d ,         a     s h a r e h o l d e r               o f     a     c l o s e l y             h e l d     c o r p o r a t i o n

12   m i g h t     b e       d e p r i v e d         o f       t h e       a b i l i t y           t o     b r i n g         a     d e r i v a t i v e             a c t i o n .

13   T h u s ,     t h e       f a c t       t h a t         W i l l i a m         A .       H a l l       i s     t h e         o n l y       a f f e c t e d

14   s h a r e h o l d e r           d o e s       n o t       p r e c l u d e           h i m       f r o m       m a i n t a i n i n g               a     d e r i v a t i v e

15   a c t i o n       i n     t h i s       c a s e .

16

17                             C i t i n g         a n       u n r e p o r t e d             d e c i s i o n           o f       t h e       C o u r t       o f     A p p e a l s ,

18   R i c h a r d       N .       H a l l       c l a i m s         t h a t       W i l l i a m           A .     H a l l         l a c k s         s t a n d i n g           b e c a u s e

19   o f   a     c o n f l i c t           o f     i n t e r e s t .               M a i n t a i n i n g               a     d e r i v a t i v e             a c t i o n         o n

20   b e h a l f       o f     a     c o r p o r a t i o n             w h i l e         a t       t h e       s a m e       t i m e         a s s e r t i n g           a n

21   i n d i v i d u a l           c l a i m       a g a i n s t           t h e       c o r p o r a t i o n               m a y       c o n s t i t u t e           a     c o n f l i c t

22   o f   i n t e r e s t ;           a n d ,       i f       t h e r e         i s     a     c o n f l i c t             o f     i n t e r e s t ,             t h e

23   s h a r e h o l d e r           i s     d i s q u a l i f i e d               f r o m         m a i n t a i n i n g               a     d e r i v a t i v e           a c t i o n

24   p u r s u a n t         t o     T e n n .       R .       C i v .       P .       2 3 . 0 6 .             H o w e v e r ,             t h e r e       i s     n o     c o n f l i c t

25   o f   i n t e r e s t           i n     t h i s         c a s e .           W i l l i a m           A .     H a l l         i s       n o t     a t t e m p t i n g             t o

26   r e p r e s e n t         t h e       i n t e r e s t s           o f       a n y       o t h e r         s h a r e h o l d e r s .                   H e     i s     t h e       o n l y

27   s i m i l a r l y         s i t u a t e d           s h a r e h o l d e r .                   S h a r e h o l d e r s                 m a y     b r i n g       d e r i v a t i v e




                                                                                               - 9 -
 1   a n d     i n d i v i d u a l                 a c t i o n s           s i m u l t a n e o u s l y .                           S e e       I n     r e     T r a n s O c e a n           T e n d e r

 2   O f f e r       S e c u r i t i e s                 L i t i g . ,           4 5 5         F .        S u p p .          9 9 9 ,         1 0 1 4       ( N . D .       I l l .     1 9 7 8 ) .

 3   W h i l e       t h e r e           i s       a l w a y s         a       t h e o r e t i c a l                   c o n f l i c t           o f       i n t e r e s t ,         t h e     g r e a t

 4   w e i g h t       o f       a u t h o r i t y               r e j e c t s             a       p e r        s e      r u l e         p r o h i b i t i n g             s u c h

 5   r e p r e s e n t a t i o n .                       I d .         B e c a u s e               t h e r e           i s       n o     e v i d e n c e           i n     t h e     r e c o r d     t o

 6   s u p p o r t         a     f i n d i n g             t h a t         W i l l i a m             A .        H a l l          i s     i n c a p a b l e           o f     f a i r l y

 7   r e p r e s e n t i n g                 t h e       i n t e r e s t s               o f       t h e        c o r p o r a t i o n                i n     t h e       d e r i v a t i v e

 8   a c t i o n       w h i l e             m a i n t a i n i n g               h i s         i n d i v i d u a l                 s u i t ,         t h e     e x i s t e n c e         o f     b o t h

 9   i s     n o     r e a s o n             t o     d e n y         h i m       s t a n d i n g .

10

11                                                                                                          D

12

13                               I n         t h e       f i n a l         i s s u e ,             W i l l i a m             A .       H a l l       a s s e r t s         s e v e r a l

14   c l a i m s       t h a t           R i c h a r d           N .       H a l l         b r e a c h e d               a       f i d u c i a r y           d u t y       o w e d     W i l l i a m

15   A .     H a l l .           R e c e n t l y ,               i n       N e l s o n             v .      M a r t i n            a n d       G a m m o n ,         _ _ _       S . W . 2 d

16   _ _ _     ( T e n n .           1 9 9 7 ) ,           t h e       C o u r t           a d d r e s s e d                 t h e       r e l a t i o n s h i p             b e t w e e n

17   s h a r e h o l d e r s                 i n     a     c l o s e           c o r p o r a t i o n .                       I n       t h a t       c a s e ,       a     s h a r e h o l d e r

18   s u e d       t h e       t w o         r e m a i n i n g             s h a r e h o l d e r s                     a l l e g i n g           t h e       w r o n g f u l

19   t e r m i n a t i o n               o f       h i s       e m p l o y m e n t                 b y      t h e        c o r p o r a t i o n               a n d       a l s o     h i s

20   w r o n g f u l           r e m o v a l             a s     a n       o f f i c e r             a n d         a     d i r e c t o r .                 T h e     C o u r t       s t a t e d :

21

22                                               T h e       s   h a   r   e
                                                                           h     o   l   d e   r s o        f      a     c   l
                                                                                                                             o     s e     c o r     p o   r a t i   o n
23                               s   h   a   r e a         f i   d u   c   i
                                                                           a     r   y     r   e l a t      i o    n s   h   i
                                                                                                                             p       w   h i c h       i   m p o s   e s
24                               u   p   o   n a l l         s   h a   r   e
                                                                           h     o   l   d e   r s t        h e      d   u   t
                                                                                                                             y       t   o   a c     t     i n g     o o d
25                               f   a   i   t h a n       d     f a   i   r
                                                                           n     e   s   s     w i t h        r    e g   a   r
                                                                                                                             d       t   o   t h     e i   r
26                               r   e   s   p e c t i     v e     i   n   t
                                                                           e     r   e   s t   s   a s        s    h a   r   e
                                                                                                                             h     o l   d e r s     .       O f f   i c e   r s
27                               a   n   d     d i r e     c t   o r   s   o     f       a     c o r p      o r    a t   i   o
                                                                                                                             n       o   w e a         s   i m i l   a r
28                               d   u   t   y t o         t h   e     c o r     p   o   r a   t i o n      .        I   n   o     r d   e r t       o     w i t h   s t a   n d
29                               a       m   o t i o n       f   o r     s u     m   m   a r   y   j u      d g    m e   n t ,       a   l l e g     a t   i o n s     t h   a t
30                               t   h   e     f i d u     c i   a r   y d       u   t   y     h a s        b e    e n     v i     o l   a t e d       m   u s t     b e
31                               s   u   p   p o r t e     d     b y     m a     t   e   r i   a l e        v i    d e   n c e       t   h a t       t h   e a c     t i o   n
32                               w   a   s     n o t       i n     t   h e       b   e   s t     i n t      e r    e s   t s       o f     t h e
33                               c   o   r   p o r a t     i o   n     a n d         f   u r   t h e r        t    h a   t i       t     w a s       m o t i v a t e d




                                                                                                         - 1 0 -
 1                             b y     m a l i c e ,           a v a r i c e ,         o r       s e l f - i n t e r e s t .
 2
 3
 4
 5   I d .     a t     _ _ _     [ s l i p         o p . ,       p .     2 0 ] .           I n      N e l s o n ,           t h e     C o u r t       f o u n d       t h a t       t h e

 6   e v i d e n c e       i n       t h e       r e c o r d       d i d       n o t       p r e s e n t          a     d i s p u t e d           i s s u e     o f       m a t e r i a l

 7   f a c t .         C o n s e q u e n t l y ,               t h e     m o t i o n s           f o r       s u m m a r y          j u d g m e n t         w e r e

 8   s u s t a i n e d ,         a n d       t h e       s u i t       w a s       d i s m i s s e d .

 9

10                               I n       t h e     p r e s e n t           c a s e ,        t h e r e        i s      e v i d e n c e           t h a t     t h e

11   e x e c u t i o n         a n d       p e r f o r m a n c e             o f     t h e       S t o c k        P u r c h a s e           a n d     R e d e m p t i o n

12   A g r e e m e n t         w a s       i n     v i o l a t i o n           o f     t h e        d u t y       o w e d       b y     R i c h a r d         N .     H a l l .

13   R i c h a r d       N .     H a l l         s t r e s s e s         t h a t       l e g i t i m a t e              b u s i n e s s           c o n s i d e r a t i o n s

14   s u p p o r t e d         e v e r y         a c t     a b o u t         w h i c h        W i l l i a m           A .     H a l l       h a s     c o m p l a i n e d           a n d

15   t h a t     i t     i s     n o t       a     b r e a c h         o f     f i d u c i a r y             d u t y        f o r     o n e       s h a r e h o l d e r           o f     a

16   c l o s e       c o r p o r a t i o n           t o       a t t e m p t         t o      a c q u i r e           c o n t r o l l i n g           i n t e r e s t         i n       t h e

17   c o r p o r a t i o n .               H e     r e l i e s         o n     J o h n s         v .      C a l d w e l l ,           6 0 1       S . W . 2 d       3 7 ,     4 5

18   ( T e n n .       C t .     A p p . ) ,         c e r t .         d e n i e d ,          ( T e n n .         1 9 8 0 ) .           A     t r a n s a c t i o n

19   w h e r e b y       a n     o f f i c e r           o r     d i r e c t o r           u s e s        h i s       p o s i t i o n         w i t h       t h e

20   c o r p o r a t i o n ,           u s e s       t h e       c o r p o r a t i o n ,               o r     u s e s        c o r p o r a t e         f u n d s         f o r     t h e

21   p u r p o s e       o f     p r o m o t i n g             h i s     p e r s o n a l            i n t e r e s t           a t     t h e       e x p e n s e       o f

22   a n o t h e r       s h a r e h o l d e r             m a y       b e     t h e       b a s i s         f o r      a     c a u s e       o f     a c t i o n         a g a i n s t

23   t h e     o f f i c e r         o r     d i r e c t o r .           J o h n s         v .      C a l d w e l l           d o e s       n o t     s u p p o r t         R i c h a r d

24   N .     H a l l ’ s       p o s i t i o n .               S e e     N e l s o n          v .      M a r t i n          a n d     G a m m o n ,         _ _ _     S . W . 2 d         a t

25   _ _ _     [ s l i p       o p . ,       p p .       1 2 - 1 3 ] .             T h e r e        i s      s u f f i c i e n t            e v i d e n c e         i n     t h i s

26   c a s e     t o     w i t h s t a n d           a     m o t i o n         f o r       s u m m a r y          j u d g m e n t           o n     t h i s     i s s u e .

27

28                                                                                            I I I

29




                                                                                             - 1 1 -
 1                             I n     s u m m a r y ,         t h e     C o u r t         h o l d s       t h a t       ( 1 )       T e n n e s s e e           D r e s s e d

 2   B e e f     C o .     w a s       o b l i g a t e d         b y     a     p r o v i s i o n           o f     i t s       b y l a w s         t o     p r o v i d e

 3   W i l l i a m       A .     H a l l       t h e     o p p o r t u n i t y             t o       e x e r c i s e       a     r i g h t         o f     f i r s t

 4   r e f u s a l       t o     p u r c h a s e         t h e       M c R e d m o n d s '             s t o c k       b e f o r e         i t     w a s       s o l d     t o     t h e

 5   c o r p o r a t i o n ;           ( 2 )     W i l l i a m         A .     H a l l         h a s     s t a n d i n g         t o       b r i n g       a     d e r i v a t i v e

 6   a c t i o n     o n       b e h a l f       o f     T e n n e s s e e           D r e s s e d         B e e f       C o .       a g a i n s t         R i c h a r d         N .

 7   H a l l ;     a n d       ( 3 )     t h e       e v i d e n c e         i n     t h e       r e c o r d       p r e s e n t s           a     d i s p u t e d         i s s u e

 8   o f     m a t e r i a l         f a c t     w i t h       r e g a r d         t o     R i c h a r d         N .     H a l l ' s         b r e a c h         o f

 9   f i d u c i a r y         d u t y .         C o n s e q u e n t l y ,               t h e       t r i a l     c o u r t         a n d       C o u r t       o f     A p p e a l s

10   a r e     r e v e r s e d         a s     t o     t h e     f i r s t         i s s u e ,         a n d     t h e     C o u r t         o f     A p p e a l s '

11   r e v e r s a l       o f       t h e     t r i a l       c o u r t       a s       t o     t h e     s e c o n d         a n d       t h i r d       i s s u e s       i s

12   a f f i r m e d .           T h e       r e s u l t       i s     t h a t       s u m m a r y         j u d g m e n t           i s     d e n i e d         o n     a l l

13   i s s u e s ,       a n d       t h e     c a s e     i s       r e m a n d e d           t o     t h e     t r i a l       c o u r t         f o r       f u r t h e r

14   p r o c e e d i n g s .

15

16

17                             C o s t s       a r e     a s s e s s e d           a g a i n s t         R i c h a r d         N .     H a l l .

18

19                                                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
20                                                                                                   R e i d , J .
21
22   C o n c u r :
23
24   A n d e r s o n , C . J . , D r o w o t a ,                       B i r c h ,
25       a n d H o l d e r , J J .




                                                                                          - 1 2 -